DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 01/12/2021 have been considered and an action on the merits follows. As directed by the amendment, claims 1, 18 are amended, claims 21-30 are withdrawn. Accordingly, an action on the merits follows regarding claims 1-20.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marchand(US 20140182042)(hereinafter Marchand) in view of Jagaric (US 7044829)(hereinafter Jagaric), further in view of Kornas (US 9596892)(hereinafter Kornas).
Regarding claim 1, Marchand teaches an upper body garment (10) comprising a left and right triangle assembly, each triangle assembly comprising: a pad (fig 9, padding layer 1300) having an upper region, a middle region, and a lower flange; the flower flange having a lower edge (fig 9, the padding layer 1300 comprising an upper region, a middle region and a lower region comprising a lower edge); an outer fabric (200) having an upper region, a middle region, and a lower region (para [0048]); and wherein the lower region of the outer fabric is wider than the lower flange in a  medial to lateral direction (fig 9).
Marchand does not explicitly show the padding layer bonding to the outer fabric. However, Marchand teaches the padding layer is placed between the second layer 300/recovery layer 400 and first layer 200 (para [0048]), and the matrix like recovery layer is bonded to multiple layers (para [0029], lines 7-12). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify at least a portion of the upper region of the pad attached to the upper region of the outer fabric and at least a portion of the lower edge of the lower flange of the pad is attached to the lower region of the outer fabric for the benefit of providing support and stretch-resistance.
Marchand does not teach the lower flange is thinner than the upper region and the middle region in a front to back direction. However, in the same field of endeavor, Jagaric teaches the pad comprising a lower flange that is thinner than the upper region and the middle region (fig 15). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the pad of Marchand with the lower flange being thinner than the upper region and the middle region in a front to back direction as taught by Jagaric for the benefit of providing a bra pad which balances both comfort and hidden support at vital pre-determined areas while maintaining a universal fit (Jagaric, column 1, lines 34-37).
Marchand does not teach in fig 9 the lower flange is narrower than the middle region of the pad in a medial to lateral direction. However, in the same field of endeavor, Kornas teaches the bra insert can come in a variety of shapes  (figs 2A-2I), which is well known in the industry, and the bra insert can come in an oval shape (fig 2D), in which the lower flange is narrower than the middle region of the pad in a medial to lateral direction. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the shape of the pad of Marchand in fig 9 with the shape of the insert in fig 2D of Kornas for the benefit of providing an alternative shape to fit user’s figure and preference.
Regarding claim 2, Marchand teaches a vertical central portion of the pad is aligned with a vertical center portion of the outer fabric (fig 9).
Regarding claim 3, Marchand teaches the lower flange of the pad is fixedly attached to the middle region of the pad (fig 9, the lower part of the pad is integrally formed to the middle region of the pad).
Regarding claim 4, Jagaric teaches a lower boundary of the middle region of the pad is a curve across the exterior face of the pad and the lower flange extends inferiorly from the curve (fig 15).

Regarding claim 5, Jagaric teaches a lower flange extends inferiorly from the middle region of the pad at an angle of greater than zero degrees (fig 15).
Regarding claim 6, Jagaric teaches the exterior face of the pad is convex and comprises an apex (fig 15).
Regarding claim 8, Marchand does not explicitly teach the width of the lower region of the outer fabric is at least 25% greater than the width of the lower flange. However, Marchand shows the width of the lower region of the outer fabric is greater than the width of the lower flange (fig 9). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the width of the lower region of the outer fabric of Marchand at least 25 % greater than the width of the lower flange for the benefit of providing different supporting padding layers with different cup sizes.
Regarding claim 9, Marchand teaches the surface area of an exterior face of the pad is smaller than the surface area of an exterior face of the outer fabric (fig 9).
Regarding claim 10, Marchand does not explicitly show the lower flange of the pad is attached to the lower region of the outer fabric along a seam. However, Marchand teaches in para [0036], a variety of techniques may be used to join various layers of article, such as by stitching or by adhesive. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the lower flange of the pad attached to the lower region of the outer fabric along a seam for the benefit of joining the pad layer to the garment. 
Regarding claim 11, Marchand teaches each of the left and right triangle assemblies comprise a lower sleeve at least partially defined by the outer fabric (fig 3, para [0039]).
Regarding claim 12, Marchand teaches a lower band (140) extending through the lower sleeve of the left and right triangle assemblies (fig 3, para [0039]).
Regarding claim 13, Marchand does not explicitly show the lower flange of the pad is attached to the lower sleeve along a seam. However, Marchand teaches in para [0036], a variety of techniques may be used to join various layers of article and parts of the garment, such as by stitching or by adhesive. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the lower flange of the pad attached to the lower region of the outer fabric along a seam for the benefit of joining the pad layer to the garment.
Regarding claim 14, Marchand teaches the lower sleeve extends beyond the lower flange in both lateral directions (fig 9).
Regarding claim 15, Marchand teaches the lower sleeve is defined by the outer fabric and a liner fabric (fig 3).
Regarding claim 16, Marchand teaches a liner fabric (300) attached to the outer fabric (200), wherein the pad (1300) is positioned between the outer fabric and the liner fabric (fig 9).
Regarding claim 17, Marchand does not explicitly show the padding layer bonding to the liner fabric. However, Marchand teaches the padding layer is placed between the second layer 300/ recovery layer 400 and first layer 200 (para [0048]), and the matrix like recovery layer is bonded to multiple layers (para [0029], lines 7-12). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the upper region of padding layer at least partially attached to the upper region of the liner fabric and the lower flange of the pad at least partially attached to the lower region of the liner fabric for the benefit of providing support and stretch-resistance.
Regarding claim 18, Marchand teaches a left side of the upper region of the pad is partially attached to a left side of the upper region of the outer fabric at a left side attachment, and a right side of the upper region of the pad is partially attached to a right side of the upper region of the outer fabric at a right side attachment (the layers are bonded by the recovery layer, which comprises a plurality of apertures, then the left side of the upper region of the pad is partially attached to the left side of the upper region of the outer fabric, the right side of the upper region of the pad is partially attached to the right side of the upper region of the outer fabric).
Regarding claim 19, Marchand teaches the left side attachment extends downward from an upper end of the pad, and the right side attachment extends downward from the upper end of the pad (the recovery layer is the bonding layer, which extends downward from the upper end of the pad).
Regarding claim 20, Marchand teaches the left edge along the middle region of the pad is unattached to the outer fabric, and the right edge along the middle region of the pad is unattached to the outer fabric (the recovery layer is bonding layer, which comprises a plurality of apertures, then the left end along the middle region of the pad is unattached to the outer fabric, and the right edge along the middle region of the pad is unattached to the outer fabric at the position of apertures).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Marchand(US 20140182042)in view of Jagaric (US 7044829), further in view of Kornas (US 9596892), further in view of Linkon (US 20080176485).
Regarding claim 7, Marchand teaches the pad comprises a left edge and a right edge. Marchand does not explicitly teach the pad is thicker in a front to back direction at the apex than at the left edge of the pad or the right edge of the pad. However, in the same field on endeavor, Linkon teaches the pad insert is thickest at a position where the nipple contacts the insert (para [0023]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the pad of Marchand with the teaching of Linkon that the pad is thickest at a position where the nipple contacts the insert for the benefit of enabling concealment of an erect breast nipple (Linkon, abstract).
Response to Arguments
Applicant’s arguments with respect to claim1 have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732